ITEMID: 001-89621
LANGUAGEISOCODE: ENG
RESPONDENT: LTU
BRANCH: CHAMBER
DATE: 2008
DOCNAME: CASE OF SAVENKOVAS v. LITHUANIA
IMPORTANCE: 3
CONCLUSION: Remainder inadmissible;Violation of Art. 3 (substantive aspect);Violation of Art. 8;Non-pecuniary damage - award
JUDGES: András Sajó;Françoise Tulkens;Ireneu Cabral Barreto;Nona Tsotsoria;Vladimiro Zagrebelsky
TEXT: 6. The applicant was born in 1957 and lives in Vilnius. At the time of lodging his application, he was serving a prison sentence.
7. The applicant, a person with previous convictions, was suspected of robbery. On 8 September 1999 the police conducted a search of his home. The applicant complained to the prosecution that the search had been unlawful. He also alleged that the police had taken some documents and computer files belonging to the Belarusian Youth Association (BYA), a non-governmental organisation which he ran.
8. On the same date the applicant was arrested. His detention on remand was authorised by the Vilnius City Third District Court on 10 September 1999. It was thereafter extended on several occasions.
9. On 20 September 1999 the applicant was placed in custody at the Lukiškės Remand Prison (Vilniaus Lukiškių tardymo izoliatorius - kalėjimas).
10. He unsuccessfully attempted to escape from a convoy vehicle on 28 December 1999.
11. On 23 December 1999 the prosecution rejected the applicant’s complaints regarding the search of his home. The applicant did not appeal.
12. On an unspecified date the pre-trial investigation was concluded and the case transmitted to the trial court.
13. On 17 October 2000 the Vilnius City Third District Court convicted the applicant of robbery, the illegal possession of ammunition, assault and an attempt to abscond. He was sentenced to five years and ten months’ imprisonment and his property was confiscated. During the hearing the applicant was assisted by an officially-appointed defence counsel and an interpreter (Russian / Lithuanian). When calculating the sentence to be imposed on the applicant, the trial court added a period of imprisonment relating to a previous conviction, which the applicant had not served fully as he had been released on licence on 6 May 1998.
14. The applicant appealed, claiming inter alia that the case against him had been fabricated, that the court had based its conclusions on evidence obtained by force, and that the conviction was arbitrary. On 8 March 2001 the Vilnius Regional Court dismissed the applicant’s allegations as unsubstantiated. The applicant was not present at the appeal hearing but was represented by officially-appointed counsel.
15. The applicant lodged a cassation appeal, claiming that the charges had been fabricated in order to undermine the activities of the BYA, that the evidence had been collected by force, that the first-instance court had rejected his request to have his handcuffs removed during the trial, that some witnesses had not been questioned, and that the transcripts of the hearings had been false. The applicant further alleged that his defence rights had been violated during his questioning on 10 September 1999, and that the majority of other procedural acts during the pre-trial investigation had been carried out in the absence of his counsel. He also complained about the quality of the services provided by the lawyers officially appointed to defend him. Finally, the applicant objected to the fact that the appellate court had examined the case in his absence.
16. On 11 September 2001 the Supreme Court dismissed the applicant’s cassation appeal, the applicant’s lawyer being present. The Supreme Court noted that the trial court had reasonably refused to call additional witnesses. The applicant had been able to question the witnesses summoned by the court. The applicant could also have submitted his comments on the contents of the trial transcripts. The Supreme Court further established that the applicant’s lawyer had in fact been present during the examination of the applicant on 10 September 1999 and, subsequently, at each trial hearing. The Supreme Court ruled that the applicant’s presence at the appellate level had not been required in view of the nature of the issues examined, the appellate court not having had any need to question him on issues that could not be determined in the sole presence of his lawyer.
17. On 17 April 2002 the Supreme Court dismissed the applicant’s request to reopen the criminal proceedings, as being wholly unsubstantiated.
18. By decisions of the Vilnius City Third District Court of 22 May 2003 and the Vilnius Regional Court of 23 June 2003, the applicant’s sentence of imprisonment was upheld, but the order to confiscate his property was lifted.
19. On 30 July 2003 the applicant was released after having completed the sentence.
20. On an unspecified date the applicant was again arrested, this time on suspicion of possessing a stolen computer. According to the information in the case file supplied by the parties, the applicant was remanded in custody pending trial for that charge.
21. The applicant was held at the Lukiškės Remand Prison in the centre of Vilnius from 20 September 1999 to 27 October 2000, when he was transferred to the Rasų Prison which is also in Vilnius (Vilniaus 2-oji griežtojo režimo pataisos darbų kolonija; sometimes referred to by the parties as the Vilnius Correction Home No. 2). He stayed there until 5 January 2001, when he was transferred back to the Lukiškės Prison for a week (5 to 12 January 2001). Subsequently, from 12 January 2001 to 6 June 2002, the applicant stayed in the Rasų Prison, with the exception of a period from 29 June 2001 to 10 August 2001, when he was placed in a prison hospital.
22. Thereafter, until his release on 30 July 2003, the applicant was held in the Lukiškės Prison, with short, periodic transfers to other prisons.
23. In his submissions to the Court, the applicant alleged that the cells had been severely overcrowded. In particular, 2 to 8 persons had had to share a cell of about 9 square metres (m²), all the detainees being confined to the cell for most of the day. The applicant had frequently been transferred from one cell to another, the conditions in all the cells being very similar. The toilets in every cell had been virtually open, requiring the inmates to relieve themselves in front of the others. This had constituted an affront to human dignity. The cells had been very dirty, inhabited by cockroaches and rodents. Mattresses and bed linen had rarely been washed. Prisoners had done their own washing (except for the bed linen) so the cells had often been humid from the attempts to dry clothes. There had been no adequate ventilation system, the applicant being obliged to stay in his cell together with smokers. His health had suffered as a passive smoker. He had only bought cigarettes himself to trade with other prisoners. Opening the windows had caused unhealthy draughts.
24. In their observations in response before the Court, the Government conceded that there had been some overcrowding in the cells, although not as serious as that alleged by the applicant. For reasons beyond the control of the administration of the Lukiškės Remand Prison, detainees had had about 2.86 m² of floor space per person, instead of the statutory 5 m² (see paragraph 56 below). The Government stated that remand prisoners at Lukiškės currently have about 3.93 m² of floor space per person. It had not been possible to provide the applicant with a permanent cell at that prison because there had been a constant turnover of remand prisoners.
25. The Government informed the Court that regular inspections and monthly preventive disinfections had been carried out at the Lukiškės Remand Prison (sometimes urgently albeit not during the applicant’s stay there). Whilst the inspection reports had found overcrowding, no other material violation of public health or nutritional standards had been observed. No complaints about smoking in cells or an inadequate supply of soap or toilet paper had been recorded at that time. A few, minor violations of hygiene had been noted, which required repairs subsequently effected within set time-limits. A standard quantity of soap and toilet paper had been issued to each remand prisoner once a month and bedding had been changed once a week. Mattresses had been regularly disinfected and replaced when worn out.
26. The applicant complained to the Court that he had been refused a social allowance which he had requested in order to purchase basic toiletries. He could only rarely get soap and toilet paper. The standard supply to each prisoner of one bar of soap and one roll of toilet paper per month had been wholly inadequate. No toothpaste or other such items had been provided. The prison administration had allegedly prevented him from using his own money to purchase certain items of hygiene. He had often been deprived of any social allowance for such purchases due to arbitrary disciplinary measures imposed on him. This had been done to prevent him purchasing stationery to make further complaints. Moreover, his own paltry funds had had to be used for legal representation. He had received a total of some 20 euros in social allowances in three years, and had suffered severe hardship as a result.
27. The applicant also complained that his head had been shaved against his will, that the prison food had been of very low quality, and that an orthodox priest had not been invited to visit the prison. The possibility to obtain any information from the outside world had been severely restricted. In particular, the applicant alleged that he had been precluded from visiting the library, and his requests to have books brought to him in the cell had been ignored. He had only occasionally been given some old books and newspapers. The prison administration had also refused to provide him with copies of legislation.
28. The Government responded that the applicant, as a remand prisoner, had been allowed to purchase food and necessities at the prison shop using his own money held on a personal account for him. He had only once used this facility when he had bought soap, washing powder and, despite his complaint about smoke in cells, cigarettes. Contrary to his submissions to the Court, the applicant had had a right of access, on request, to legal literature and other materials in the Lukiškės prison library. Moreover, Russian and Lithuanian newspapers were personally delivered to him on Mondays and from time to time he had received various materials from outside prison. Orthodox priests had made regular visits to the prison and had held mass. Short hair had been required of inmates, but they had not been shaved.
29. The applicant had been provided with three meals a day, according to prison nutritional standards, which had been regularly controlled. Although the applicant would have been allowed to receive certain family visits and parcels, none had been requested or sent at the material time.
30. The applicant next submitted that his outgoing letters had been delayed or withheld by the prison administration. He had thus been impeded in making complaints or prevented from receiving replies to his complaints to various authorities. Finally, the applicant alleged that the prison administration had never registered his complaints about his conditions of detention or the actions of certain prison warders.
31. On 3 January 2001 the applicant sued the Lukiškės prison administration, alleging that his personal rights had been violated on account of the inadequate general conditions of detention, as well as his specific treatment by the prison administration. Many of these complaints were similar to those described above at paragraphs 26 and 27, a recurring grievance being that of overcrowding. He subsequently clarified his complaints on 1 March 2001.
32. On 22 November 2001 the Vilnius Regional Administrative Court rejected the applicant’s claims in a succinct, global manner, holding that the applicant “had not proved that [the prison administration’s] acts had breached the law”. The court also stated that the prison administration had “substantiated its arguments by evidence”. The applicant was present at the hearing, assisted by an interpreter.
33. The applicant appealed, complaining that the court had refused to examine certain evidence or appoint independent experts. The applicant also stated that the court had been biased since it had ignored facts which had been conceded by the prison administration (i.e. the lack of space in the cells, smokers being detained with non-smokers, and the inadequate sanitary conditions).
34. On 22 January 2002 the Supreme Administrative Court dismissed the applicant’s appeal. It held inter alia:
“The applicant alleged that his rights were violated by the officials of the [Lukiškės] prison. In this case, Article 485 of the Civil Code should be applied, being applicable to situations when damage is caused by the unlawful actions of [State officials]. The applicant claims non-pecuniary damages. Article 485 § 2 of the Civil Code stipulates that in such cases, in addition to an award for pecuniary damage, non-pecuniary damage can also be compensated. Therefore, an award for non-pecuniary damage can be made only where pecuniary damage has been established”.
35. The court concluded, as cryptically as the Vilnius Regional Administrative Court, that, since the applicant had sustained no pecuniary damage, there was no legal basis to award non-pecuniary damages. It did not analyse in detail the applicant’s complaints. In particular, the court did not rule on whether there had been a violation of the applicant’s personal rights as a result of the allegedly inadequate conditions of detention. The applicant was present at the hearing together with an interpreter.
36. The applicant also alleged before the Strasbourg Court that he was subjected to unlawful searches, and that he was exposed to the risk of contracting HIV in prison. However, he did not raise these complaints before the domestic courts.
37. The applicant made similar complaints in his submissions to the Court about his conditions of detention after his conviction in the Rasų Prison. The Government referred to this prison as the Vilnius Correction Home No. 2, (formerly Vilnius Penal Correction Colonies Nos. 1 and 2). It was a high security corrective labour colony for recidivists who had been sentenced to imprisonment. The applicant had served part of his sentence there.
38. The relevant periods for the Court’s examination ran from 27 October 2000 until 5 January 2001, from 12 January to 29 June 2001, and from 10 August 2001 to 6 June 2002.
39. In response to the applicant’s complaints, the Government contended that the applicant had been detained in a sector which had had 14 unlocked rooms, housing some 300 prisoners. Prisoners had been free to walk around the sector, talk to others, watch television, play games, etc., from 7 a.m. to 11 p.m. on weekdays, and from 8 a.m. to midnight on weekends and holidays. They had been allowed out of the sector, on request, to use educational or recreational facilities, to go to the washhouse, the chapel, the library or the canteen, to perform work, etc.
40. The prison’s population increased to around 500 at the end of 2001 and to some 600 at the beginning of 2002. The minimum standard of 3 m² of floor space per person had been respected and surpassed at the material time. After an inspection in October 2001, 606 prisoners being detained, the floor space per person had been about 3.75 m² in the ordinary cells and 4.5 m² in the punishment cells. According to the inspection in November 2001, the floor space had increased to between 5.4 m² in the ordinary cells and 18.8 m² in the punishment cells. In May 2002 the latter had been reduced to 7.08 m². A refurbishment of cell accommodation had begun.
41. Prisoners had had access to the law and regulations on the execution of their sentences. The applicant had been allowed weekly visits to the library and had been offered various kinds of work, which he had refused. He had been solvent at the material time due to external remittances or social benefits, so he could have used the prison shops.
42. The prison had been regularly inspected and found to comply with sanitary and nutritional standards.
43. Nevertheless, the applicant complained to the Parliamentary Ombudsman on several occasions in 2001, but the Ombudsman found most of his complaints to be unfounded. Instead, the applicant was advised to behave better and respect the rights of others, in accordance with his statutory duties.
44. On 25 October 2001 the applicant brought an action before the administrative courts, complaining about the general conditions of detention and his specific treatment by the administration of the Rasų Prison. On 23 November 2001 he raised further complaints. The Ministry of Justice and the Rasų Prison administration were the respondents in the proceedings. The applicant complained of the following:
He had been refused a social allowance to purchase toiletries and certain basic items of hygiene.
There had been no possibility of work in the prison to earn a little money, as a result of which he had been constantly hungry and unable to maintain his personal hygiene.
He had been obliged to live in a cell with hostile persons or people suffering from infectious diseases.
His relatives had not been allowed to visit him.
He had not been allowed to make a telephone call freely, as he had been required to fill in a questionnaire, stating an addressee and the reason for every call; at times the right to make a call had been refused even after completing the questionnaire.
The prison administration had refused to issue him with certain official documents, including those required to bring court proceedings.
He had not been able to make photocopies or have free postage stamps for his complaints, and he had not been provided with paper, envelopes or pens.
The prison administration had prevented him from having a personal stamp with his name, or a floppy disc with educational programmes, and had prohibited him from using a personal computer to type his various complaints about the conditions of detention.
The prison administration had seized paper which the applicant had received in a parcel.
They had unlawfully deleted his personal notes from his electronic note-book.
The prison administration had refused to provide him with information about the internal prison rules or the statutory requirements for prisoners’ diet.
He had not been afforded free legal and translation assistance to prepare various court proceedings concerning the alleged violation of his personal rights.
The prison administration had delayed his letters and withheld some of them; he had not been given certain letters sent to him, and certain of his letters and documents had been removed.
He had been victimised by the prison administration in view of his criticism of the conditions of detention, by being subjected to unlawful disciplinary measures, such as solitary confinement (for an unspecified period).
The temperature in the solitary confinement cell had been very low and the toilet had smelled awful; he had also been precluded from attending certain educational courses, church services or social activities, or from reading and using electronic equipment while in the solitary confinement cell.
45. The applicant alleged that these grievances about his conditions of detention had been ignored by the authorities, and that he had never been informed about the decisions reached in response to his complaints.
46. On 5 December 2001 the Vilnius Regional Administrative Court partly rejected the applicant’s case regarding numerous disciplinary sanctions, because he had not submitted a hierarchical complaint to the Prison Department of the Ministry of the Interior, and had missed the statutory time-limit of one month to raise certain issues before the court. The applicant failed to appeal against the decision of 5 December 2001 in accordance with the relevant statutory requirements, namely to set out his complaints in a comprehensible manner.
47. However, the court agreed to hear the applicant’s complaints regarding other conditions of his detention and ordered him to submit the necessary documents proving that he had suffered damage. These complaints involved, inter alia, alleged persecution for having lodged complaints criticising the prison administration, a lack of legal aid, long term personal visits or telephone calls, a failure to supply copies of documents and envelopes, a failure to control cell temperatures, the censorship of correspondence, the lack of opportunity to attend educational courses, and the like (cf. paragraph 44 above). On 18 March 2002 the Vilnius Regional Administrative Court held a hearing in the presence of the applicant, assisted by an interpreter. His complaints were subsequently rejected as unsubstantiated. In particular, the court:
“...found no indication of unlawful action or inaction on the part of the employees of [the prison] or the Prison Department of the Ministry of the Interior. Nor is there any indication that the applicant has suffered damage... There is no evidence in the case file that the applicant has been victimised by way of revenge or psychological pressure in response to his complaints and criticism [regarding his conditions of detention], or that his rights have [otherwise] been violated. The applicant’s statements about psychological pressure and a violation of his rights are [thus] unsubstantiated.”
48. This decision was read out at the hearing. Subsequently, the applicant was served with a written copy of it in the Lithuanian language.
49. The applicant appealed, complaining inter alia that the first-instance court had been biased, that it had refused to examine certain witnesses and evidence, and that it had ignored various facts. In his appeal, the applicant also raised new complaints. In particular, he submitted that he had not been given enough food, that he had been deprived of the right to dial a certain telephone number, and that the prison administration had refused to communicate with him in the Russian language.
50. On 11 July 2002 the Supreme Administrative Court upheld the first-instance decision. It noted that the applicant had failed to substantiate his complaints as to the alleged violation of his personal rights. In this connection, the court accepted the following explanations provided by the Ministry of Justice and the Rasų Prison administration (the respondents):
- The respondents argued that the prison diet had been in conformity with Decree no. 393 of 29 December 1990 on food norms, as well as Regulation no. 528 of 19 August 1991. Catering had been organised in accordance with the requirements of the Order of the Minister of Justice no. 172 of 16 August 2002, the conditions being regularly checked by the competent health authorities. The last inspection had been carried out on 8 April 2002, establishing that the quality of the food had been satisfactory, and that there had been no violation of the relevant food norms.
- In response to the applicant’s complaint about the inability to dial a certain telephone number, the respondents submitted that the making of telephone calls had been regulated by the Internal Prisons Rules (Rules 201-207) and Article 45-3 of the Prison Code, which had stipulated that the cost of a telephone call should be met by the prisoner.
- All the official communications and correspondence in the prison had been conducted in the Lithuanian language, pursuant to domestic regulations, the applicant having been afforded the possibility to learn the Lithuanian language since 2001.
- In response to the applicant’s complaint about the refusal to grant him a social allowance, the court noted that social benefits had been distributed in accordance with the Rules of the Prisoners’ Social Support Fund, approved by Decree no. 24 of 10 January 1998. The rules stipulated that an inmate was eligible for a social allowance if, during a given month, he had no money or a sum inferior to 1/3 of the statutory minimum standard of living, and had had no disciplinary penalties. The amount of such an allowance in each case also depended on the availability of funds. Notwithstanding the fact that the applicant had received disciplinary penalties, the prison administration had taken into account his difficult financial situation, awarding him an allowance of LTL 12 (about EUR 3.4) on four occasions: in August and November 2001, and in January and May 2002.
- Insofar as the applicant had complained about the refusal of the prison administration to grant him free legal aid, his complaints were wholly unsubstantiated.
- The applicant had been able to make photocopies of the documents necessary for the submission of his complaints. However, the prison administration had had the right to require reimbursement of the costs incurred in this respect, in accordance with Decree no. 1039 of 1 September 2000.
51. The court refused to examine the applicant’s other complaints which had not been raised at first instance.
52. By final decisions of 7 March, 26 March, 28 May, 10 June, 16 June and 24 September 2003, the Supreme Court rejected the applicant’s further claims for moral and pecuniary damages in relation to his conditions of detention, which claims had been lodged against various authorities, such as the central Prison Department of the Ministry of Justice, the Ministry of Justice itself and the Rasų prison administration.
53. The applicant had unsuccessfully tried to bring numerous civil and criminal proceedings against certain private newspapers and journalists and other private persons, as well as various State agencies and officials, for alleged affronts to his dignity and reputation, as well as an interference with his private life. However, his actions had been dismissed because he had failed to comply with the statutory procedural requirements to formulate his submissions adequately, to present his complaints in the Lithuanian language or to pay stamp duty. The applicant had not appealed against those decisions.
54. The applicant had been subjected to various disciplinary penalties during his detention. According to the Government, once, on 31 July 2000 at the Lukiškės Remand Prison, his right to use the prison shop or receive parcels from the outside had been withdrawn for a month. This penalty had been revoked before term by the prison director. Between December 2000 and June 2002 at the Rasų Prison, he had been disciplined 31 times, as a result of which he had served varying periods of 5 to 15 days in the punishment cell on 9 occasions. Otherwise the sanctions had involved mere warnings or reprimands. The applicant had frequently challenged such sanctions and, on one occasion in February 2002, the decision to confine him to a punishment cell had been quashed by the director of the Prison Department of the Ministry of Justice. The Government contended that the applicant had had access to the prison administration and the administrative courts.
55. According to Article 21 of the Constitution, no one may be subjected to torture, or inhuman or degrading treatment or punishment.
56. At the material time, detention on remand was governed by the Law on Pre-trial Detention 1996 (the “Law”) and the Internal Regulations of Places of Pre-trial Detention (the ‘Regulations”), approved by Resolution No. 881 of 25 July 1996 and replaced by Ministerial Order No. 178 of 7 September 2001. Article 18 of the Law provided that inmates were to be kept in common cells housing a maximum of four inmates, in adequate living conditions. The official norms on cell space fixed a minimum of 3 m² per person. This standard was increased to 5 m² of floor space per person in 1999.
57. The execution of prison sentences at the material time was governed by the Code of Corrective Labour 1971, revised in 1983 and 2001 (the “Prison Code”), as well as the Internal Regulations of Corrective Labour Institutions 2000 (the “Prison Rules”). Article 1 of the Prison Code provided that imprisonment was not intended to cause physical suffering or offend human dignity. Article 77 required the provision of adequate conditions of detention for convicted prisoners. The official standard floor space was also 3 to 5 m² for such prisoners (cf. paragraph 56 above).
58. The sanitary, space, food and medical requirements in detention facilities were further regulated by Government Resolution No. 393 and Ministerial (health care) Order No. 461. Adequate heating, ventilation (windows), sanitation and cleanliness were necessary requirements for all places of detention, but no distinction was made between smoking and non-smoking cells. Prisoners were to be provided with a bath, clean bedding and underwear once a week. Men were to have short hair (not shaved), and all prisoners on arrival or transfer (including placement in solitary confinement) had to be “sanitised”. The floors of sanitary facilities were to be cleaned daily. Food was free of charge and had to comply with governmental nutritional standards.
59. Detainees were required to conform to their respective regimes or face disciplinary sanctions, to be determined according to the gravity and character of the offence. Article 22 of the Law set out detainees’ duty to observe order in prison, to comply with lawful demands, to refrain from communicating with people in other cells, etc. Article 24 of the Law specified the possible disciplinary penalties for remand prisoners, such as a warning or reprimand, extra cleaning duties, a denial of access to the prison shops and the receipt of parcels for up to a month, or incarceration in a punishment cell for up to 10 days. Article 69 of the Prison Code provided similar penalties for convicted prisoners and, in addition, up to 15 days in a punishment cell or a cell transfer of up to 6 months. The Rules and Regulations provided for information, defence possibilities and appeals.
60. Article 15 of the Law foresaw detainees’ right to correspond, subject to censorship, with outgoing letters being posted within three days of being handed in. Letters to certain State institutions (extended to all such institutions in 2000), the Minister of Justice and the European Court of Human Rights were not to be censored, and were to be posted within a day. Detainees were to be informed of incoming correspondence within three days of its arrival but were not given it. Instead, until July 2001, it was kept in the individual’s file. The Court’s letters were, however, to be notified within a day of receipt. As of July 2001, the decision to censor a detainee’s correspondence was only to be taken by the investigating officer, the prosecutor or a court (as well as the prison director in respect of a convicted prisoner). Article 41 of the Prison Code allowed the general censorship of the correspondence of convicted prisoners, subject to certain exceptions such as that addressed to State institutions and the Court.
61. Visits to remand prisoners were allowed by Article 16 of the Law; Article 45 of the Prison Code for convicted prisoners. The formers’ visits had to be authorised by the investigating officer, could last up to two hours and were held within sight of prison officers. The latter’s visits could be of short or long duration, the frequency of which was determined by the nature of the individual’s regime. Short visits were to be held in the presence of prison officers.
62. Article 13 § 1.7 of the Law enabled remand prisoners to attend religious services held in the detention centre. The same right for convicted persons was contained in Article 601 of the Prison Code. Clergymen of all confessions were to be given free access to all places of detention.
63. The European Committee for the Prevention of Torture and Inhuman or Degrading Treatment or Punishment (hereafter the “CPT”) visited several Lithuanian detention centres between 14 to 23 February 2000 and its Report was published (CPT/Inf(2001)22). One such centre was the Lukiškės Remand Prison where the present applicant was detained. The CPT Report called it the Vilnius Prison which was designated as both a remand establishment and closed prison. It was built in 1904 and is located in the city centre. With an official capacity of 1,200, on 15 February 2000 it was holding 1,712 prisoners, including 93 women and 21 male minors. Approximately two-thirds of the prisoners were on remand; the rest were sentenced prisoners, 63 of whom were serving life sentences (§ 53 of the CPT’s Report).
64. The CPT noted, inter alia, serious overcrowding in the prisons it inspected, a particularly high rate of prisoners remanded in custody pending trial, a lack of recreational and employment facilities and insufficient staffing. At Lukiškės, cells measured around 8 m² and held up to six people instead of a maximum of two, with insufficient room for furniture other than double or triple bunk beds. The in-cell toilets provided little privacy or separation from the sleeping and eating area, where prisoners were obliged to spend 23 hours a day (§ 70 ibid). It commented at paragraph 56 of its Report as follows (emphasis added):
“Prison overcrowding is an issue of direct concern to the CPT. An overcrowded prison entails cramped and unhygienic accommodation; a constant lack of privacy (even when using a sanitary facility); reduced out-of-cell activities, due to demand outstripping the staff and facilities available; overburdened health-care services; increased tension and hence more violence between prisoners and between prisoners and staff. The establishments visited by the CPT’s delegation (and, in particular, Vilnius Prison) vividly illustrated these negative consequences of overcrowding, which were all present in varying degrees of severity.”
65. The CPT noted at paragraph 74 of its Report that:
“At Vilnius Prison, 94 prisoners sentenced for minor offences were employed full-time on maintenance work. Efforts were also being made to provide some activities to male minors held in the establishment. Other inmates, including life-sentenced prisoners, were not offered anything which remotely resembled a regime of activities. The only daily out-of-cell activity consisted of an hour of outdoor exercise (2 hours for women and for ill prisoners), which was itself a relatively recent development. The yards used for this purpose were of an insufficient size (23 m²) to allow prisoners to exert themselves physically, and were generally oppressive. ...”
66. The CPT recommended as a priority, amongst other elements, that:
- The living space for inmates should be increased to at least 4 m² per person;
- Adequate in-cell sanitary facilities should be installed to allow greater privacy;
- Programmes for vocational and recreational activities should be developed;
- Sufficient possibilities for daily outdoor exercise should be provided;
- Visiting entitlements should be upwardly revised to enable prisoners to maintain relations with their families (visits to remand prisoners being particularly limited, even non-existent at that time); and
- a study should be made of whether the control of prisoners’ correspondence was causing excessive delays and, if appropriate, remedial action should be taken, particularly with a view to ending the practice of systematic censorship.
67. However, the CPT commented that there was no medical justification for the segregation of prisoners who were HIV-positive or ill with AIDS unless they were known for their unsafe or irresponsible behaviour. Steps needed to be taken to respect medical confidentiality on this subject.
68. In its renewed visit from 17 to 24 February 2004 to the Vilnius [Lukiškės Remand] Prison, the CPT noted the continued, severe overcrowding (up to six prisoners in a cell of seven m²), and that the conditions of detention, whilst varying from one part of that prison to another, nevertheless for the most part remained very poor. These conditions were further exacerbated by the absence of personal hygiene products, the lack of proper clothing for indigent prisoners, insufficient heating, dirty bedding, no access to hot running water or showers, poor ventilation, etc. No improvement was noted regarding any programme of activities for remand prisoners (§§ 69-70 of its Report - CPT/inf (2006)9).
VIOLATED_ARTICLES: 3
8
